      Case 1:19-cv-10671-NMG Document 76 Filed 01/24/20 Page 1 of 7



                     United States District Court
                       District of Massachusetts

                                    )
Emmanuel Evariste,                  )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     19-10671-NMG
Commonwealth of Massachusetts,      )
Officer Velez,                      )
                                    )
          Defendants.               )



                          MEMORANDUM & ORDER

GORTON, J.

     This civil rights action is one of many filed by pro se

litigant Emmanuel Evariste (“Evariste” or “plaintiff”) in which

he alleges that while in custody of Immigrations and Customs

Enforcement (“ICE”), the Commonwealth of Massachusetts (“the

Commonwealth”) and Officer Velez (“Velez”), a corrections

officer, violated his constitutional rights and are liable to

him under 42 U.S.C § 1983.     He also asserts that he was the

victim of intentional infliction of emotional distress and gross

negligence.

     Pending before the Court are eight motions for entry of

default judgment filed by plaintiff and a motion to dismiss

filed by the Commonwealth and Officer Velez (collectively

“defendants”). For the following reasons the motions for default


                                  -1-
         Case 1:19-cv-10671-NMG Document 76 Filed 01/24/20 Page 2 of 7



will be denied and the motion to dismiss will be allowed.                Due

to dilatory and inexcusable conduct, the attorney for the

Commonwealth, Robert Novack, will be sanctioned in the amount of

$500 pursuant to Fed. R. Civ. P. 16(f) and the inherent powers

of the district court.

  I. Background

     Evariste is an immigration detainee of ICE who, at the time

of the alleged incident, was in custody at the Bristol County

Jail and House of Correction.        In March, 2019, Evariste alleges

that his constitutional rights were violated while he was being

transported from the Bristol County Sherriff’s office to the

Immigration Court in Boston, Massachusetts.           Evariste claims

that during the course of that transportation another detainee

made sexual demands upon him.        He notified officers and that

detainee was removed from his presence.          Several weeks later,

Evariste alleges that the same offending inmate was deliberately

placed in his cell as part of a feud between himself and Officer

Velez.     When Evariste complained, the inmate in question was

removed.     There is no allegation that any sexual contact ever

occurred.     Plaintiff also alleges that Officer Velez

“threatened” him.

     As a result of these events, Evariste claims that the

Commonwealth of Massachusetts and Officer Velez are liable for



                                     -2-
        Case 1:19-cv-10671-NMG Document 76 Filed 01/24/20 Page 3 of 7



constitutional violations, gross negligence and intentional

infliction of emotional distress.

  II.    Procedural History

     Evariste filed his initial complaint against the Bristol

County Sheriff’s Department in April, 2019.          He was granted

permission to proceed in forma pauperis and, in May, 2019, filed

an amended complaint substituting the Commonwealth of

Massachusetts and Officer Velez as defendants.          Both defendants

were served with process that month.

     In June, 2019, Evariste filed the first of several requests

for notice of default because neither Officer Velez nor the

Commonwealth responded to the complaint within the requisite

period of time.     Plaintiff then filed a motion for default

judgment on July 1, 2019.       On July 16, 2019, Magistrate Judge

Jennifer C. Boal entered an Order to Show Cause, obligating the

Commonwealth promptly to show cause why it should not be

defaulted.    Plaintiff continued repeatedly to petition the Court

for entry of a default judgment.

     Neither the Commonwealth nor Officer Velez submitted a

reply (or otherwise responded to the Court) and, on August 13,

2019, the Magistrate Judge entered a default in favor of

plaintiff and transferred the case to this session of the Court

for disposition.



                                    -3-
      Case 1:19-cv-10671-NMG Document 76 Filed 01/24/20 Page 4 of 7



     Within the following two months, Evariste filed five

additional motions for default to which there were no responses.

     In October, 2019, after this Court had scheduled a status

conference, the Commonwealth and Officer Velez filed a motion to

dismiss for failure to state a claim.       Neither in that motion,

nor in any other pleading, did the Commonwealth move to set

aside the default or explain why it had failed to respond to the

Magistrate Judge’s order to show cause.

     On January 22, 2020, this Court convened a hearing on the

eight pending motions for entry of default judgment and the

motion to dismiss.    At that hearing, the Court heard from

defense counsel, Attorney Robert Novack, as to why he had failed

to respond to the complaint, the motions for default judgment

and the order to show cause.     The defendants then made a motion

to remove the defaults.    The Court concluded that (1) because

plaintiff had not been materially prejudiced by the delay,

defendants should not be defaulted but (2) because of Attorney

Novack’s inexcusable and unjustified failure to respond to a

show cause order from the Magistrate Judge or the plaintiff’s

motions, he should be sanctioned in the amount of $500.

  III. Motion to Dismiss

  A. Legal Standard

     To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

                                  -4-
      Case 1:19-cv-10671-NMG Document 76 Filed 01/24/20 Page 5 of 7



“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).        A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).    A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.    Rather, the relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).

  B. Application

     Evariste’s amended complaint is devoid of any specific

allegations that could lead to an inference that his

constitutional rights were violated or that he suffered harm

resulting from the defendants’ actions.       He complains of (1)

being propositioned for sex by another inmate and (2) later

                                  -5-
        Case 1:19-cv-10671-NMG Document 76 Filed 01/24/20 Page 6 of 7



being placed in the same cell with that inmate for a short

period of time.     He does not allege any use of coercion or force

by an officer or that any sexual act or harm ultimately

occurred.    Evariste’s assertion that Officer Velez “threatened”

him is conclusory and unsupported by any factual allegations.

In sum, Evariste does not claim that he was harmed by

defendants’ conduct.      As a matter of law, the conduct does not

rise to the level of a constitutional violation permitting a

remedy under Section 1983.

     Moreover, under that same federal statute the Commonwealth

may not be sued for monetary damages. A state is not subject to

suit under Section 1983, because it is not a “person” within the

meaning of statute. See Will v. Michigan Dep't of State Police,

491 U.S. 58, 71 (1989).

  IV.    Sanctions against Attorney Novack

     It is essential to the administration of justice that

attorneys obey court orders.       Fed. R. Civ. P. 16(f) authorizes

the imposition of sanctions against an attorney if he fails to

obey a pretrial order of the court.        Reflecting the inherent

power of the district court, “all orders governing the

management of a case are enforceable under pain of sanction for

unjustifiable violation.” Media Duplication Servs., Ltd. v. HDG

Software, Inc., 928 F.2d 1228, 1242 (1st Cir. 1991) (citing

Barreto v. Citibank, N.A., 907 F.2d 15, 16 (1st Cir. 1990).

                                    -6-
      Case 1:19-cv-10671-NMG Document 76 Filed 01/24/20 Page 7 of 7



     Attorney Novack, who apparently is acting as a Special

Assistant Attorney General for the Commonwealth, did not respond

to Evariste’s complaint, his several motions for default or

Magistrate Judge Boal’s order to show cause.        As indicated at

the hearing January 22, 2020, the Court finds this conduct

wasteful of judicial resources and Attorney Novack’s explanation

was unsatisfactory.    Sanctions in the form of a check payable to

“the Clerk of Court” in the amount of $500 shall be paid by

Attorney Novack no later than January 31, 2020.




                                 ORDER

In accordance with the foregoing:

1) The eight motions for default (Docket Nos. 18, 25, 27, 32,
33, 34, 38 and 43) are DENIED;

2) the motion of the defendants, Commonwealth of Massachusetts
and Officer Velez to dismiss (Docket No. 52) is ALLOWED; and

3) Attorney Novack is fined in the amount of $500, to be paid to
the Clerk of Court on or before January 31, 2020.



So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated January 24, 2020


                                  -7-
